DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

This non-final office action is responsive to Applicants' application filed on 06/18/2019.  Claims 1-20 are presented for examination and are pending for the reasons indicated herein below.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 11 objected to because of the following informalities: missing claim dependency.  Appropriate correction is required.

Claim 13 objected to because of the following informalities: the controller shows lack of antecedent basis.  Appropriate correction is required.

14 objected to because of the following informalities: the copper shows lack of antecedent basis.  Appropriate correction is required.

Claim 15 objected to because of the following informalities: the heater strips shows lack of antecedent basis, because claim 14 has disclose a single heater strip.  Appropriate correction is required.

Claim 16 objected to because of the following informalities: the quench detection system shows lack of antecedent basis.  Appropriate correction is required.

Claim 17 objected to because of the following informalities: “the return limbs” should be “the plurality of return limbs”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim recites “the HTS sections” and “the quenched part of the HTS section”, 
Claims 2-16 and 19-20 depend directly or indirectly from a rejected claim and are, therefore, objected to for the reasons set above.

Claims 1, 17-18 recites the limitation "“the magnet's current” and “the quenched part”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-16 and 19-20 depend directly or indirectly from rejected claim 1 and are, therefore, objected to for the reasons set above.

Claims 2, 3 and 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claims recite the use of words “is about”, “preferably” and/or “such as”, this leads to confusion over the intended scope of the claim and it is not clear whether the claimed narrower range is a limitation.
 

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding claim 1. Ross (20180248357) teaches a toroidal field coil comprising a central column [¶11] comprising high temperature superconducting, HTS, material and [¶15-¶16], each return limb comprising: a quenchable section [¶13-¶15] comprising superconducting material, the quenchable section being configured to contribute towards a magnetic field of the toroidal field coil; a quench protection system configured to detect quenches in the toroidal field coil [¶19].
The following is an examiner' s statement of reasons for allowance: The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, “…two high temperature superconducting, HTS, sections comprising HTS material, wherein the HTS sections electrically connect the quenchable section to the central column and are in series with the central column and the quenchable section; and a quenching system associated with the quenchable section and configured to quench the quenchable section; the toroidal field coil further comprising: …in response to detection of a quench, cause the quenching system to quench the superconducting material in one or more of the quenchable sections in order to dump energy from the toroidal field coil into the one or more quenchable sections; a cooling system configured to cool each quenchable section to a temperature at which the superconducting material is superconducting; wherein each quenchable section has a heat capacity sufficient to cause a temperature of the quenchable section to remain below a first predetermined temperature when energy is dumped from the toroidal field coil into the quenchable section, and a resistivity sufficient to cause decay of the magnet's current quickly enough that the temperature of the quenched part of the HTS section remains below a second predetermined temperature.”

[¶11] and a plurality of return limbs [¶31] comprising turns of high temperature superconducting, HTS, material [¶15-¶16], the central column comprising: a low temperature superconducting, LTS, core comprising LTS material, the LTS core being configured to contribute towards a magnetic field of the toroidal field coil [¶22].
The following is an examiner' s statement of reasons for allowance: The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, “…a high temperature superconducting, HTS, outer layer surrounding the LTS core and comprising HTS material; the LTS core being in series with at least some turns of the return limbs and comprising a quenching system configured to cause a quench in the LTS core; the toroidal field coil further comprising: a quench protection system configured to detect quenches in the return limbs or HTS outer layer and, in response to detection of a quench, cause the quenching system to quench the LTS material in the core in order to dump energy from the toroidal field coil into the LTS core; a cooling system configured to cool the LTS core to a temperature at which the LTS material is superconducting; 4Attorney Docket No. 214489-0005-USO1wherein the LTS core has a heat capacity sufficient to cause a temperature of the LTS to remain below a first predetermined temperature when energy is dumped from the toroidal field coil into the LTS core, and a resistivity sufficient to cause decay of the magnet's current quickly enough that the temperature of the quenched part of the return limbs or HTS outer layer remains below a second predetermined temperature.”

[¶11], the poloidal field coil assembly comprising: a first poloidal field coil [¶22] comprising high temperature superconducting, HTS, material; a quench protection system [¶19] configured to detect quenches in the first poloidal field coil.
The following is an examiner' s statement of reasons for allowance: The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, “…a second poloidal field coil comprising low temperature superconducting, LTS, material and connected in series with the first poloidal field coil; a quenching system associated with the second poloidal field coil and configured to quench the second poloidal field coil;… in response to detection of a quench, cause the quenching system to quench the second poloidal field coil in order to dump stored magnetic energy into the second poloidal field coil; a cooling system to cool the second poloidal field coil to a temperature at which the LTS material is superconducting; wherein the second poloidal field coil has a heat capacity sufficient to cause a temperature of the LTS to remain below a first predetermined temperature when energy is dumped into the second poloidal field coil, and a resistivity sufficient to cause decay of the magnet's current quickly enough that the temperature of the quenched part of the first poloidal field coil remains below a second predetermined temperature.”



Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thienvu V. Tran, can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/BRYAN R PEREZ/Examiner, Art Unit 2839